internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-104706-99 date date legend parent subsidiaries company official authorized representatives business a plr-104706-99 date x date a date b date c dollar_figurey dollar_figurex dear this is in response to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election and a statement parent as the common parent of the consolidated_group is requesting the extension of time to file an election under sec_1 g of the income_tax regulations and a statement of allowed loss under sec_1 c sometimes hereinafter collectively referred to as the elections or election for its taxable_year ending on date x the former is with respect to the reattribution of certain losses of the subsidiaries to parent and the latter is with respect to the portion of the alleged worthless_stock losses on parent's stock of the subsidiaries that parent may otherwise deduct under sec_165 of the internal_revenue_code in connection with this request parent and the applicable district_director have extended to date c the period of limitations on assessments under sec_6501 for parent's and the subsidiaries’ taxable_year ending on date x additional information was received in letters dated june and the material information is summarized below parent is the common parent of a consolidated_group that has a taxable_year ending on march and that uses the accrual_method of accounting each of the subsidiaries which are identified above in the redacted legend was wholly owned by parent and included in parent's consolidated federal_income_tax return during the third quarter of its taxable_year ending on date x parent liquidated the subsidiaries on date a parent filed its consolidated federal_income_tax return for its taxable_year ending on date x on the return parent deducted dollar_figurey as an ordinary_loss under sec_165 which represents that portion of its basis in the stock of the subsidiaries that it is otherwise permitted by sec_1 c to deduct parent also states that it reattributed dollar_figurex of the subsidiaries' losses to itself pursuant to sec_1 g parent represents that it filed its returns for its taxable_year ending on date x and for plr-104706-99 succeeding taxable years consistent with the elections however for various reasons parent did not attach the elections to the return or otherwise filed them moreover the service has not examined parent's return for its taxable_year ending on date x parent represents that its subsidiaries' stock became worthless during its taxable_year ending on date x that date is after date the effective date of sec_1 and that it is entitled to a worthless_stock deduction under sec_165 for its subsidiaries' stock parent also represents that part of the sec_165 loss is disallowed under sec_1 a and c and that part is allowable as a deduction under c further parent represents that notwithstanding that its subsidiaries' stock became worthless for purposes of a sec_165 deduction that the subsidiaries were not insolvent within the meaning of sec_1 g finally parent represents that the amount of the loss disallowed and the amount of the loss allowable was determined in accordance with sec_1 c the elections were due on date a ie the date the return was due and filed for the year of the alleged disposition however for various reasons the elections were not attached to the return or otherwise filed on date b which is after the due_date for the elections company official and authorized representatives discovered that the elections had not been filed subsequently this request was submitted to the service under sec_301_9100-1 for an extension of time to file the elections the period of limitations on assessments under sec_6501 has not expired for parent's and the subsidiaries’ taxable_year s in which the liquidation and alleged loss the taxable years in which the elections should have been filed or any taxable years that would have been affected by the elections had they been timely filed parent as the common parent of the consolidated_group was required by sec_1 g and c to make and attach the elections to its return for the year of disposition1 in order to reattribute any portion of subsidiaries' losses to parent and in order to deduct the amount if any of the loss recognized on the disposition that is not disallowed under sec_1 c sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a provides that a disposition to means any event in which gain_or_loss is recognized in whole or in part eg a worthless_stock loss sec_1 h provides that as a general_rule sec_1 applies with respect to dispositions on or after date 1which allegedly is the taxable_year that parent’s sub stock became worthless but not insolvent within the meaning of sec_1 g and in which parent claimed a worthless_stock deduction under sec_165 plr-104706-99 sec_1 c provides as a general_rule that the amount of loss disallowed under sec_1 a and the amount of basis_reduction under sec_1 b with respect to a share of stock shall not exceed the sum an amount determined by a specified formula sec_1 c provides that the sec_1 c limitation on the amount of a loss disallowed and basis_reduction made applies only if the statement specified in sec_1 c and entitled allowed loss under sec_1 c is filed with the taxpayer's return for the year of disposition or deconsolidation sec_1 g provides that as a general_rule a common parent may reattribute to itself any portion of the net_operating_loss carryovers and net_capital_loss carryovers attributable to the subsidiary when a member disposes of stock of the subsidiary and the member's loss would be disallowed under sec_1 a the amount reattributed may not exceed the amount of loss that would be disallowed if no election is made under this paragraph g for this purpose the amount of loss that would be disallowed is determined by applying paragraph c of this section without taking into account the requirement in paragraph c of this section that a statement be filed and by not taking reattribution into account sec_1 g limits reattribution of losses from insolvent members sec_1 g provides that the election to reattribute losses under sec_1 g must be made in a separate statement signed by the common parent and each subsidiary whose losses are being reattributed and filed with the group's return for the taxable_year of disposition sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections section plr-104706-99 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections was fixed by the regulations ie sec_1 g and c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the elections provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company official and authorized representatives explain the circumstances that resulted in the failure_to_file the elections the information establishes that parent requested relief under sec_301 before the failure to make the elections was discovered by the internal_revenue_service that parent had filed its returns as if the elections had been made and consistent therewith and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group to file the elections ie the election under sec_1 g and the statement under sec_1 c the above extension of time is conditioned on parent having a valid disposition of the stock of its subsidiaries in its taxable_year ending on date x ie that in fact parent's stock of its subsidiaries became worthless in its taxable_year ending on date x the subsidiaries not being insolvent on the date of the alleged disposition within the meaning of sec_1 g and the taxpayers' parent's and subsidiaries' tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 plr-104706-99 we express no opinion as to whether the subsidiaries’ stock was worthless if the subsidiaries’ stock was worthless when it became worthless if the subsidiaries’ stock was worthless whether parent is entitled to take a deduction under sec_165 if the subsidiaries' stock was worthless and parent was entitled to take a deduction under sec_165 as to the amount of the deduction if any and when parent was entitled to take the deduction if at all if the subsidiaries' stock was worthless and parent was entitled to take a deduction under sec_165 whether same constituted a disposition within the meaning of sec_1 a if such constituted a disposition whether parent recognized a loss on such disposition if such constituted a disposition and parent recognized a loss thereon as to the amount of loss if any and as to the amount of the loss if any disallowed and or allowed under sec_1 c ie computed without taking into account the requirement under sec_1 c or reattribution if parent recognized a loss on the disposition and some or all of such loss is disallowed as to the amount of subsidiaries' losses that may be reattributed to parent if any and whether any of the subsidiaries are insolvent within the meaning of sec_1 g and or as to the application of the sec_1 g insolvency limitation if any parent should file the elections in accordance with sec_1 c and g that is parent must amend its returns for its taxable_year ending on date x and its first taxable_year ending after the due_date for the elections to attach to such returns the sec_1 c statement and the sec_1 g election see sec_1 c and g i and ii also the sec_1 g election must be signed by properly authorized officials of both parent and each of the now liquidated subsidiaries see sec_1 g in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply plr-104706-99 copies of this letter are being sent to the authorized representatives designated on your power_of_attorney this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
